Cite as 2013 Ark. 414

                SUPREME COURT OF ARKANSAS

                                                  Opinion Delivered October   10, 2013

IN RE AMENDMENT OF RULE 2 OF
THE ARKANSAS RULES FOR
MINIMUM CONTINUING LEGAL
EDUCATION



                                        PER CURIAM

       The following amendment to Rule 2 of the Arkansas Rules for Minimum Continuing

Legal Education was drafted by our Arkansas Continuing Legal Education Board. We wish

to express our gratitude to the chairman, Lynn Lisk, as well as to all the members of the

Arkansas Continuing Legal Education Board.

       Today, we adopt new section (E) to Rule 2 of the Arkansas Rules for Minimum

Continuing Legal Education. This amendment is effective immediately.

       (E) Readmission/Reinstatement:

        (1) An attorney who is re-admitted to the Bar of Arkansas following voluntary
resignation, voluntary surrender in lieu of discipline, or order of disbarment shall be required
by the end of the next year’s reporting period following the attorney’s readmission to acquire
thirty-six (36) hours of accredited continuing legal education, with at least three (3) of the
required hours being in ethics.
        (2) This thirty-six (36) hour requirement shall also apply to any attorney who is
reinstated by the Board of Law Examiners following non-payment of license fees for a period
of more than three (3) years and to attorneys whose license has been suspended by the
Committee on Professional Conduct for a period of at least three (3) years.